Quillian, Presiding Judge.
The claimant filed a workmen’s compensation claim for benefits to which he contends he is entitled because of an occupational disease. A review of this record shows that there were medical questions in controversy and therefore the superior court was correct in remanding this case to the State Board of Workmen’s Compensation for referral to the Medical Board. Code Ann. § 114-819 (Ga. L. 1946, pp. 102, 113); Ins. Co. of N. A. v. Brannon, 137 Ga. App. 468 (224 SE2d 115).

Judgment affirmed.


Shulman and Banke, JJ., concur.